Citation Nr: 0306694	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  98-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1983.

This case comes before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in April 2002, the veteran requested to have a 
personal hearing at the RO before a traveling section of the 
Board, also known as a travel Board hearing.  

There is no indication that the veteran has withdrawn his 
request for a personal hearing before a traveling section of 
the Board, and the RO has not yet scheduled such a hearing.  
Thus, such hearing must be scheduled pursuant to 38 C.F.R. § 
20.703 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing before a member of a 
traveling section of the Board. 20.703.

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




